Citation Nr: 9901460	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-16 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an injury to the 
right hand as secondary to the removal of warts.

2.  Entitlement to service connection for disability of the 
right foot and right leg, to include foot drop.

3.  Entitlement to an increased evaluation for a left 
shoulder disability, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1961 to May 1965.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefits sought on appeal.

In April 1998 the Board remanded the case for the purpose of 
affording the veteran a hearing.  The veteran also submitted 
additional evidence.  The additional development being 
complete, the case is now ready for review by the Board.

In its August 1997 rating decision, the RO noted that the 
veterans claim for service connection of the right foot and 
leg, to include foot drop, was reopened.  However, the 
Board finds that the ROs initial decision on this issue, 
which was entered in June 1996, was timely appealed, as the 
veteran expressed disagreement with the decision in a 
statement received by the RO in January 1997.  38 C.F.R. § 
20.201 (1998).  The Board is therefore proceeding with its 
appellate review of the issue on a de novo basis.

Rating decisions in January 1996 and June 1996 denied service 
connection for a skin condition, a left foot condition, and 
pes planus.  These issues are not in appellate status, as no 
notice of disagreement has been received to initiate an 
appeal from the ROs decision.





FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the claimed residuals of a right hand injury secondary to 
removal of warts, and the veteran's military service or any 
incident during such service.

2.  There is no competent medical evidence of a nexus between 
the veteran's right foot and right leg disability, to include 
foot drop, and his military service or any incident during 
such service.

3.  The veteran's left shoulder disability is manifested by 
pain, moderate atrophy, and decreased upper body strength, 
which is productive of limitation of motion of the right arm 
to 25 degrees from the side.


CONCLUSIONS OF LAW

1.  The veterans claim of entitlement to service connection 
for an injury to the right hand as secondary to the removal 
of warts is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veterans claim of entitlement to service connection 
for disability of the right foot and right leg, to include 
foot drop, is not well grounded.  38 U.S.C.A. § 5107.

3.  The schedular criteria for a 30 percent rating for a left 
shoulder disability have been met.  38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5201 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303 (1998).  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (1998).  Certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

However, the Board must first determine whether the veteran 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage, 10 Vet. 
App. at 498.

A.  Injury to the Right Hand

The veteran asserts that he suffers from right hand 
disability secondary to the removal of warts during service.  
Service medical records dated in July 1962 indicate that the 
veteran did receive treatment for wart removal.  However, the 
records do not indicate where the warts were located.

During an August 1995 VA examination the veteran stated that 
while in the service he had plantar warts on the right hand 
burned off.  He stated that he had difficulty with his right 
hand ever since that time.  He remarked that he felt that the 
"burning off was taken too close to the bone."  He reported 
difficulty in bending the right hand, especially the middle 
finger.  Physical examination revealed some limitation of 
motion of the right metacarpophalangeal joint and the right 
third finger.  The veteran had full range of motion of his 
right wrist but indicated that his right wrist was stiff.  

A March 1997 VA examination indicates that the veteran's 
right hand exhibited occasional discomfort and pain but no 
significant impairment.

The veteran has not submitted medical evidence linking any 
claimed residuals of a right hand injury to his military 
service.

As for the veterans contentions that he suffers from right 
hand disability that is related to service, the etiology or 
pathology of a disability or disease involves a medical 
question that the veteran is not qualified to answer.  
Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself.  Godfrey v. Brown, 7 Vet. App.  398, 405 (1995).  
In the present case, there is no competent evidence in the 
form of medical evidence linking the veterans claimed right 
hand disability to service.  Moreover, there is no medical 
evidence linking any continuity of symptomatology which the 
veteran claims to his claimed right hand disability, and, 
under such circumstances, the claim is not well grounded.  
See Savage, supra. 

By this decision, the Board is informing the veteran that 
competent medical evidence of a current disability and 
causation is required to render his claim well grounded.  See 
38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veterans claim on the merits, while the Board has 
concluded that the claim is not well-grounded.  However, the 
Court has held that when an RO does not specifically 
address the question whether a claim is well-grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis.  Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).

B.  Right Foot and Right Leg

The veteran asserts that he suffers from the residuals of an 
injury to his right thigh and right calf area that occurred 
during service.

VA and private medical records include a diagnosis of a 
current right foot disorder, thus satisfying the requirement 
that there be competent medical evidence of a current 
disability.  See Caluza.  For example, a May 1997 VA 
examination indicated severe right foot peroneal dysfunction.

Service medical records show that on August 17, 1961 the 
veteran was treated for cellulitis without lymphangitis of 
the right leg.  It was noted that he had injured his leg 
seven days prior and that it had been infected since that 
time.  An August 18, 1961 record noted marked improvement.  
An August 19, 1961 record reflects that the veteran's right 
leg condition was improving slightly.  The remaining service 
medical records are negative for any complaints or treatment 
associated with cellulitis.  The veteran's separation 
examination reported the veteran's lower extremities as 
normal.  The veteran's feet were evaluated as abnormal.  
However, the examination did not describe or state the 
abnormality noted.  

On the Report of Medical History portions of February 1966 
and December 1966 Intra-Class Transfer examinations, the 
veteran denied having trouble with his feet.

Private medical records from August 1988 to January 1989 
indicate that the veteran suffered from right foot drop.  
Some muscle wasting (right leg was smaller than the left) was 
noted.  An EMG was compatible with chronic peroneal 
neuropathy.  It was noted that the veteran had sustained an 
injury to his right foot (peroneal division) in an April 1987 
train accident (at work).

At an August 1995 VA examination, the veteran stated that ten 
or twelve years prior his right foot "stopped working."  
Until two years prior to the examination he was in a brace.  
He indicated that he still had some difficulty with his right 
foot.  A March 1997 VA examination reflected a diagnosis of 
severe right foot peroneal dysfunction.

The veteran testified at a June 1998 RO hearing.  The veteran 
remarked that during service he had suffered a puncture wound 
to his right thigh and an injury to his calf that had 
required sutures.  He stated that he believed scar tissue 
from his injury in boot camp had pressed against nerves and 
caused his foot to drop.  He stated that due to his right leg 
injury he could not pass his physical training tests during 
service.  The veteran indicated that he worked as a lineman 
and a railroad conductor after service.  He indicated that he 
sought no treatment for his foot condition from 1965 to 1987.  

At the June 1998 RO hearing, the veteran submitted a copy of 
a deposition taken in September 1989.  During the course of 
the deposition a private physician essentially stated that 
the veteran's foot drop was not caused by the April 1987 
train accident.  The physician testified that foot drop could 
be caused by the development of scar tissue, but he further 
stated that, in the veterans case, given the fact that the 
onset of the foot drop was acute in nature and occurred more 
than one year after the train accident, it was unlikely that 
there was a causal relationship with the 1987 incident 
because foot drop caused by the development of scar tissue 
would have a gradual onset.

In a September 1998 statement, the veteran indicated that 
between 1965 and 1987 "there was no treatment available 
except built up shoes and a leg brace which I had to wear 
from time to time."  He also stated that both private and VA 
doctors had informed him that due to the initial injury in 
1961, "scar tissue formed and sustained use of my leg results 
in the scar tissue irritating the nerves to the point that my 
right leg does not function correctly."

A review of the record reveals that there is no medical 
evidence linking the veterans current right foot disability 
to his military service.  It appears that any pain or injury 
he may have experienced during service did not result in 
chronic disability.  The Board has considered the September 
1989 deposition of a private physician submitted by the 
veteran but the doctor did not link the veterans right leg 
or foot disability to any incident of service.  In fact, the 
physicians testimony goes against the veterans claim.  
While he stated that the veteran's foot drop was not caused 
by the April 1987 train accident and that foot drop could be 
caused by the development of scar tissue, he further 
testified that, in the veterans case, given the fact that 
the onset of the foot drop was acute in nature and occurred 
more than one year after the train accident, it was unlikely 
that there was a causal relationship with the 1987 incident 
because foot drop caused by the development of scar tissue 
would have a gradual onset.  Thus, if it is unlikely that the 
veterans foot drop is related to the 1987 incident because 
of the delay in the onset of symptoms, it obviously follows 
that it would be even more unlikely that the veterans foot 
drop would be related to an inservice injury that occurred 
decades ago.  

As for the veterans contentions that his current right foot 
disability is related to service, the etiology or pathology 
of a disability or disease involves a medical question that 
the veteran is not qualified to answer.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of section 
5107(a); where the determinative issue does not require 
medical expertise, lay testimony may suffice by itself.  
Godfrey v. Brown, 7 Vet. App.  398, 405 (1995).  In the 
present case, there is no competent evidence in the form of 
medical evidence linking the veterans current right foot 
disability to service.  Moreover, there is no medical 
evidence linking any continuity of symptomatology which the 
veteran claims to his current right foot disorders, and, 
under such circumstances, the claim is not well grounded.  
See Savage, supra. 

The veteran was diagnosed with mild osteoarthritis at the 
first metatarsophalangeals in 1995, almost three decades 
following service.  The provisions of 38 U.S.C.A. §§ 1101, 
1112 and 1137 (West 1991) allow for a presumption of service 
connection for chronic diseases, such as arthritis, which 
manifest themselves to a degree of ten percent or more within 
one year from the date of separation from service.  However, 
the evidence supports a finding that the veterans arthritis 
of the first metatarsophalangeals was first manifested many 
years after his discharge from service, and therefore the 
necessary link to service cannot be established through use 
of any statutory presumption.

The veteran has stated that private and VA doctors have told 
him that his current right foot disability is related to his 
1961 service injury.  However, the private and VA medical 
records in the claims file do not contain any medical 
findings or opinions concerning a link between the veterans 
current right foot disability and any event during service.  
The United States Court of Veterans Appeals, in addressing 
such evidence, has held that a layman's account, filtered 
through a layman's sensibilities, of a what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence required to render 
a claim well grounded.  Robinette, 8 Vet. App. at 77.

By this decision, the Board is informing the veteran that 
competent medical evidence of causation is required to render 
his claim well grounded.  See 38 U.S.C.A. § 5103(a) (West 
1991); Robinette, supra.

II.  Increased Rating for a Left Shoulder Injury

The veteran asserts that his left shoulder injury is more 
severely disabling than currently evaluated.  The mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veterans 
claim for an increased rating is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained, and the 
duty to assist the veteran has been met.  38 U.S.C.A. 
§ 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VAs Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

A December 1963 service medical records show that the veteran 
injured his left shoulder during physical training.  It was 
noted that the veteran had suffered apparent left shoulder 
muscle strain.  The veteran was issued a sling for his left 
shoulder and was subsequently assessed with acromioclavicular 
separation.  Records indicate that the veteran is right 
handed.

The veteran underwent a VA Joints examination in June 1995.  
It was noted that the veteran had injured his shoulder again 
15 years prior and had undergone microsurgery.  He complained 
of continued difficulty with shoulder motion and pain.  
Physical examination revealed that the left clavicle was 
shorter than the right.  The veteran could overcome 
resistance and was able to shrug his shoulder on the right, 
but could not do so on the left.  Range of motion testing of 
the left shoulder revealed the following: forward flexion to 
90 degrees, with pain; hyperextension to 20 degrees; 
abduction to 90 degrees, with pain; adduction was to 40 
degrees; internal rotation was normal; and external rotation 
was to 75 degrees with pain.  X-rays of the left shoulder 
were negative for any significant abnormality.  The diagnosis 
was injury to the left shoulder; post surgical repair with 
substantial diminution in functional capacity, subsequent to 
this injury.  

The veteran underwent another VA examination in March 1997.  
Examination of the left shoulder revealed decreased upper 
body strength (1/5).  Range of motion testing of the left 
shoulder was as follows: abduction to 60 degrees; forward 
flexion to 60 degrees; passive abduction to 110 degrees; 
passive forward flexion of 120 degrees; passive internal 
rotation of 90 degrees; and external rotation to 90 degrees.  
Impingement testing revealed significant discomfort.  He was 
tender to palpation; there was moderate atrophy around the 
shoulder.  X-rays of the left shoulder appeared to be normal.  
The impression was as follows: 

Left shoulder pain, rotator cuff tear.  
The patient also has capsulitis and 
fibrosis of the shoulder.  This is 
severely limiting of his left shoulder 
function.  He lacks approximately 70% of 
his normal function of his left shoulder.

The veteran's left (minor) shoulder disability is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71(a), 
Diagnostic Code 5201(1998).  According to Diagnostic Code 
5201, a disability rating of 20 percent requires a showing of 
either limitation of the arm at shoulder level or, midway 
between the side and shoulder level.  The next higher rating 
of 30 percent, which is the highest rating available under 
Diagnostic Code 5201 for a minor shoulder disability, 
requires a showing of limitation of motion of the arm to 25 
degrees from the side.

Other potentially applicable diagnostic codes possessing 
ratings greater than 20 percent for the minor joint are 
Diagnostic Code 5200 for ankylosis of scapulohumeral 
articulation, and Diagnostic Code 5202 for other impairment 
of the humerus.

As evidenced by the July 1995 and March 1997 VA examinations, 
the veteran's range of motion was recorded as greater than 25 
degrees from the side.

With respect to Diagnostic Code 5202, it is not applicable 
because there is no medical evidence of non-union.  Likewise, 
Diagnostic Code 5200 is inapplicable because there is no 
evidence of ankylosis of the scapulohumeral articulation.

As to the possibility of a separate rating under Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), while there is medical 
evidence of neurological involvement, the function of the 
shoulder that is affected is motion (38 C.F.R. § 4.124a, Code 
8510), which overlaps with C.F.R. § 4.71a, Code 5201. 

This does not end the Boards inquiry as the question remains 
whether there is additional limitation of function due to 
pain or other symptoms such to warrant a higher rating under 
38 C.F.R. §§ 4.40 and 4.45.  The veteran's complaints are 
similar to those in the case of DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, the Court of Veterans Appeals (Court) 
held that in evaluating a service-connected left shoulder 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, and 
coordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  The Court held that Diagnostic Code 5201 does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Here, while the most recent VA compensation 
examination did not reveal limitation of motion to a degree 
that would support a higher rating under Code 5201, even 
considering the pain that did limit the veterans shoulder 
motion at that time, the examiner also reported significant 
loss of strength of the shoulder.  There was also significant 
discomfort with impingement testing and moderate atrophy 
around the shoulder.  It is the Boards judgment that the 
disability picture that has been presented is consistent with 
a 30 percent rating under 38 C.F.R. § 4.71(a), Diagnostic 
Code 5201(1998), which is the highest rating available under 
Diagnostic Code 5201 for a minor shoulder disability, as the 
additional functional limitation that is apparent essentially 
limits the motion of the veterans left arm to 25 degrees 
from the side.  
 
The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  For example, it has not been shown that the veterans 
left shoulder disability has resulted in frequent 
hospitalizations or marked interference with employment.  The 
Board therefore finds that it is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for an injury to the right hand as 
secondary to the removal of warts is denied.

Service connection for disability of the right foot and right 
leg, to include foot drop, is denied.

Entitlement to a rating of 30 percent for a left shoulder 
disability is granted.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
